Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 254TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 30th day of July, 2015, the
cause on appeal to revise or reverse the judgment between

IN THE INTEREST OF H. G. P. C. AND                   On Appeal from the 254th Judicial District
Z.A.C., CHILDREN                                     Court, Dallas County, Texas
                                                     Trial Court Cause No. DF-07-16957.
No. 05-15-00393-CV                                   Opinion delivered by Chief Justice Wright.
                                                     Justices Lang-Miers and Stoddart
                                                     participating.

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 9th day of October, 2015.




                                                                       LISA MATZ, Clerk